Exhibit 10f.

NORTHWEST NATURAL GAS COMPANY

DIRECTORS DEFERRED COMPENSATION PLAN

EFFECTIVE JUNE 1, 1981

RESTATED AS OF FEBRUARY 28, 2008



--------------------------------------------------------------------------------

Table of Contents

 

          Page

1.

   Restatement    1

2.

   Election by Directors    1

3.

   Accounts    2

4.

   Interest    4

5.

   Terms of Payment    5

6.

   Death of Director    6

7.

   Administration    6

8.

   Definitions; Change in Control; Corporate Transaction    7

9.

   Amendment and Termination of the Plan    8

10.

   Miscellaneous    9

 

-i-



--------------------------------------------------------------------------------

NORTHWEST NATURAL GAS COMPANY

DIRECTORS DEFERRED COMPENSATION PLAN

1. Restatement. The Board of Directors (the “Board”) of Northwest Natural Gas
Company (hereinafter, the “Company”) adopted a Director’s Deferred Compensation
Plan (hereinafter, the “Plan”) effective June 1, 1981, which was previously
restated effective as of January 1, 1988, December 1, 1997, December 1,
2001, February 26, 2004, December 15, 2005 and January 1, 2007. The Plan was
partially terminated in accordance with Paragraph 9(b)(i) effective December 31,
2004, so deferrals of compensation are no longer being made under the Plan. The
Plan is now amended and restated by this Restatement, effective as of
February 28, 2008.

2. Election by Directors.

(a) Eligibility. Any director of the Company or any corporation or other entity
affiliated with or subsidiary to it (a “Director”) is eligible to elect to defer
receipt of all or part of (i) the fees paid to him or her as a Director or as a
member of a committee of the Board (“Fees”), or (ii) the shares (“NEDSCP
Shares”) of restricted common stock of the Company (“Common Stock”) awarded to
the Director under the Company’s Non-Employee Directors Stock Compensation Plan
(“NEDSCP”). In addition, a Director may elect under the NEDSCP to receive awards
under that plan as deferred cash credits (“NEDSCP Cash Credits”) rather than as
NEDSCP Shares.

(b) Deferral of Fees. Any Director may elect, prior to the beginning of any
calendar year, to defer receipt of fees for that calendar year, whether or not
the fees are actually payable in that calendar year; and any newly elected
Director prior to assuming office may elect to defer receipt of fees commencing
after the date on which the Director assumes office. Any election under the
preceding sentence shall apply only to fees earned subsequent to the date the
election is filed. Total deferrals of Fees by a Director in a calendar year must
be at least $1,500.

(c) Deferral of NEDSCP Shares. Any Director may elect, prior to the beginning of
any calendar year, to defer receipt of unvested NEDSCP Shares that are scheduled
to vest in that calendar year; and any newly elected Director prior to assuming
office may elect to defer receipt of NEDSCP Shares that will vest in the
remainder of the calendar year after the date on which the Director assumes
office. Total deferrals of NEDSCP Shares by a Director in a calendar year must
be at least 100% of the NEDSCP Shares scheduled to vest in that year. No
deferral shall be allowed of NEDSCP Shares as to which a Director has made an
election under Section 83(b) of the Internal Revenue Code.

(d) Continuation and Modification. An election to defer Fees or NEDSCP Shares by
a Director shall automatically continue from year to year unless the Director
terminates or modifies the election by written request. Any such termination or
modification shall not become applicable until the calendar year following the
year in which such written termination or modification is filed. In the event of
a termination of a deferral election, any amounts already deferred by a Director
shall not be paid until he or she ceases to serve as a Director, and then only
pursuant to the terms, conditions, limitations and restrictions of the Plan.

 

-1-



--------------------------------------------------------------------------------

3. Accounts.

(a) Accounts. The Company shall establish on its books one, two or three
separate accounts (individually, an “Account” and collectively, the “Accounts”)
for each Director who participates in the Plan: a Stock Account, a Cash Account,
and/or for each person who is a Director as of January 1, 1998, a Retirement
Benefit Account. The number of NEDSCP Shares deferred by a Director shall be
credited to the Stock Account. Any NEDSCP Cash Credits shall be credited to the
Cash Account. Fees deferred by a Director shall be credited to the Stock Account
or the Cash Account as elected by the Director at the time the Director elects
to defer Fees. Such election may be divided between the two Accounts in
increments of 25 percent of the deferred Fees covered by the election. An
election between the Stock Account and the Cash Account shall be irrevocable as
to the deferred Fees covered by the election and no transfers between the Stock
Account and the Cash Account shall be permitted except as otherwise provided in
Paragraph 3(f)(iv). The credit for deferred Fees shall be entered on the
Company’s books of account each month at the time that Fees are paid to other
Directors who do not elect to defer the payment of such Fees. The credit for
deferred NEDSCP Shares shall be entered on the Company’s books of account as
soon as practicable after January 1 of the year subject to the deferral. The
credit for an NEDSCP Cash Credit shall be entered on the Company’s books of
account effective as of the award date for such credit under the NEDSCP. No
special fund shall be established nor shall any notes or securities be issued by
the Company with respect to a Director’s Accounts.

(b) Stock Account. A Director’s Stock Account shall be denominated in shares of
Common Stock, including fractional shares. With respect to each amount of Fees
deferred to a Director’s Stock Account, the Stock Account shall be credited with
a number of shares equal to the deferred Fees divided by the purchase price for
shares of Common Stock under the Company’s Dividend Reinvestment and Direct
Stock Purchase Plan (the “DRSPP”) on the Investment Date (as defined in the
DRSPP) next succeeding the day the deferred Fees would have been paid if not for
the deferral. As of each date for payment of dividends on the Common Stock, the
Stock Accounts shall be credited with an additional number of shares (including
fractional shares) equal to the amount of dividends that would be paid on the
number of shares recorded as the balance of the Stock Account as of the record
date for such dividend divided by closing market price of the Common Stock
reported for such payment date or, if such day is not a trading day, the next
trading day.

(c) Forfeiture of NEDSCP Shares or NEDSCP Cash Credits. If any NEDSCP Shares
deferred by a Director under this Plan are forfeited under the terms of the
NEDSCP, the Director’s Stock Account shall be reduced by the number of shares so
forfeited. If any NEDSCP Cash Credits of a Director are forfeited under the
terms of the NEDSCP, the Director’s Cash Account shall be reduced by the amount
of NEDSCP Cash Credits so forfeited.

(d) Retirement Benefit Account. A Director’s Retirement Benefit Account shall be
denominated in shares of Common Stock, including fractional shares. Effective as
of January 1, 1998, Section 5 of Article III of the Company’s Bylaws has been
amended to eliminate with respect to all persons who are Directors as of
January 1, 1998 a provision for a retirement benefit payable to Directors who
retire from the Board at age 72 with at least 10 years of service. Effective as
of January 1, 1998, the Retirement Benefit Account of each person who

 

-2-



--------------------------------------------------------------------------------

is a Director on that date shall be credited with a number a shares of Common
Stock determined by the Company as a replacement for the prior retirement
benefit. As of each date for payment of dividends on the Common Stock, the
Retirement Benefit Accounts shall be credited with an additional number of
shares (including fractional shares) equal to the amount of dividends that would
be paid on the number of shares recorded as the balance of the Retirement
Benefit Account as of the record date for such dividend divided by the purchase
price for shares of Common Stock under the DRSPP for dividends reinvested on
such payment date. The Retirement Benefit Account of any Director who has not
ceased to be a Director prior to February 28, 2008 shall be fully vested and
noncancellable effective as of February 28, 2008.

(e) Statement of Account. At the end of each calendar quarter, a report shall be
issued by the Company to each participating Director setting forth the balances
of the Director’s Accounts under the Plan. The credit entries made to a
Director’s Accounts constitute merely a general obligation of the Company to pay
such Accounts to the Director, or to his or her beneficiary or estate when due
under the Plan.

(f) Effect of Corporate Transaction on Stock Accounts and Retirement Benefit
Accounts. At the time of consummation of a Corporate Transaction, if any, the
amount credited to a Director’s Stock Account and Retirement Benefit Account
shall be converted into a credit for cash or common stock of the acquiring
company (“Acquiror Stock”) based on the consideration received by shareholders
of the Company in the Corporate Transaction, as follows:

(i) Stock Transaction. If holders of Common Stock receive Acquiror Stock in the
Corporate Transaction, then (1) the amount credited to each Director’s Stock
Account and/or Retirement Benefit Account shall be converted into a credit for
the number of shares of Acquiror Stock that the Director would have received as
a result of the Corporate Transaction if the Director had actually held the
Common Stock credited to his or her Stock Account and/or Retirement Benefit
Account immediately prior to the consummation of the Corporate Transaction, and
(2) Stock Accounts and Retirement Benefit Accounts will thereafter be
denominated in shares of Acquiror Stock and ongoing deferrals of Fees and NEDSCP
Shares, if any, shall continue to be made in accordance with outstanding
deferral elections into the Stock Accounts as so denominated.

(ii) Cash or Other Property Transaction. If holders of Common Stock receive cash
or other property in the Corporate Transaction, then (1) the amount credited to
a Director’s Stock Account and/or Retirement Benefit Account shall be
transferred to the Director’s Cash Account and converted into a cash credit for
the amount of cash or the value of the property that the Director would have
received as a result of the Corporate Transaction if the Director had actually
held the Common Stock credited to his or her Stock Account and/or Retirement
Benefit Account immediately prior to the consummation of the Corporate
Transaction, and (2) Stock Accounts shall no longer exist under the Plan and all
ongoing deferrals, if any, shall thereafter be made into Cash Accounts.

(iii) Combination Transaction. If holders of Common Stock receive Acquiror Stock
and cash or other property in the Corporate Transaction, then (1) the amount
credited to each Director’s Stock Account and/or Retirement Benefit Account
shall be converted in part into a credit for Acquiror Stock under Paragraph
3(f)(i) and in part into a credit for cash

 

-3-



--------------------------------------------------------------------------------

under Paragraph 3(f)(ii) in the same proportion as such consideration is
received by shareholders, and (2) ongoing deferrals of Fees and NEDSCP Shares,
if any, shall continue to be made in accordance with outstanding deferral
elections into Stock Accounts in accordance with Paragraph 3(f)(i).

(iv) Election Following Stock Transaction. For a period of 12 months following
the consummation of any Corporate Transaction which results in Directors having
Stock Accounts and/or Retirement Benefit Accounts denominated in Acquiror Stock,
each Director shall have a one-time right to elect to transfer the entire amount
in the Director’s Stock Account and Retirement Benefit Account into the
Director’s Cash Account; provided, however, that this election shall not be
available if the Corporate Transaction results in holders of Common Stock
becoming holders of all of the outstanding common stock of a parent corporation
of the Company. Such election shall be made by written notice to the Company and
shall be effective on the date received by the Company. If such an election is
made, the amount of cash to be credited to the Director’s Cash Account shall be
determined by multiplying the number of shares of Acquiror Stock in the
Director’s Stock Account and Retirement Benefit Account by the closing market
price of the Acquiror Stock reported for the last trading day preceding the
effective date of the election.

4. Interest. Interest shall be credited to the Cash Account balance (including
both principal and interest) of each participating Director based on the balance
at the end of each calendar quarter. The rate of interest to be applied at the
end of each calendar quarter is set forth below in this Paragraph 4. The
interest credit shall continue to be applied to the Cash Account of a Director,
even if ceasing to serve as a Director, until all amounts credited to his or her
Cash Account have been paid. Said interest shall be calculated quarterly, based
upon the average daily balance of the Director’s Cash Account since the
preceding calendar quarter, after giving effect to any reduction in the Cash
Account as a result of any payments. The remaining annual payments will be
recomputed to reflect the additional interest credits.

The rate of interest to be applied at the end of each calendar quarter shall be
the quarterly equivalent of an annual yield that is two percentage points
(2%) higher than the annual yield on Moody’s Average Corporate Bond Yield for
the preceding quarter, as published by the Moody’s Investors Service, Inc. (or
any successor thereto), or if such index is no longer published, a substantially
similar index selected by the Board. At no time shall the rate of interest be
less than six percent (6%) annually. Notwithstanding the foregoing, effective as
of January 1, 2017, the rate of interest to be applied at the end of each
calendar quarter shall be the rate of interest for interest credited to cash
accounts under the Company’s Deferred Compensation Plan for Directors and
Executives, as such plan may be amended from time to time (the “DCPDE”),
regardless of whether or not such rate of interest shall be more or less than
six percent (6%) annually; provided, however, that if at any time on or after
January 1, 2017 there is no interest credited to cash accounts under the DCPDE
because the DCPDE shall have ceased to operate or for any other reason, then, at
such time on or after January 1, 2017, the rate of interest to be applied at the
end of each calendar quarter shall be the quarterly equivalent of an annual
yield that is equal to the annual yield on Moody’s Average Corporate Bond Yield
for the preceding quarter, as published by Moody’s Investors Service, Inc. (or
any successor thereto), or, if such index is no longer published, a
substantially similar index selected by the Board, regardless of whether or not
such rate of interest shall be more or less than six percent (6%) annually. Any
change in the rate of interest that occurs on January 1, 2017 or thereafter
pursuant to the provisions of this paragraph shall not constitute an “amendment
affecting the interest rate” within the meaning of Paragraph 9(a) below.

 

-4-



--------------------------------------------------------------------------------

5. Terms of Payment.

(a) Plan Benefits. The amounts contained in a Director’s Accounts are subject to
the terms of payment as set forth in this paragraph. When a Director ceases to
serve as a Director of the Company, either by retirement or otherwise, the
individual shall be entitled to payment of the amounts in his or her Accounts.

(b) Timing of Benefit Payment. At the time the Director elects to defer Fees or
NEDSCP Shares or to receive NEDSCP Cash Credits in lieu of NEDSCP Shares, and
with respect to Retirement Benefit Accounts before January 1, 1998, the Director
may designate the number of annual installments, not to exceed ten, in which the
applicable Account balance shall be paid, or the Director may elect to receive
such Account balance in a lump sum payment, or in a combination of a partial
lump sum and the remainder in installment payments. A Director may elect to
modify such election by filing a change of payment designation which shall
supersede the prior form of payment designation for any one (1) or more deferral
periods; provided, however, that a Director may not file a change of payment
designation with respect to amounts credited to his or her Retirement Benefit
Account after December 31, 2008. If the Director’s most recent change of payment
designation has not been filed one (1) full calendar year prior to the year in
which the Director ceases to serve as a Director of the Company, the prior
election shall be used to determine the form of payment. For example, a Director
leaving the Board in 2003 must file a written request with the Committee by
December 31, 2001 to change his form of payment designation.

(c) Form of Benefit Payment. Benefits payable to a Director from a Stock Account
or a Retirement Benefit Account shall only be paid to such Director as a
distribution of Common Stock plus cash for fractional shares. Benefits payable
to a Director from a Cash Account shall only be paid to such Director in cash.

(d) Commencement of Payment. Any lump sum payment or the first annual
installment payment owed to a Director shall not be due earlier than the first
business day of January in the year following the year in which he or she ceases
to serve as a Director of the Company. In the event a Director terminates the
election to defer Fees or NEDSCP Shares, any Fees or NEDSCP Shares already
deferred shall not be payable to the Director until such time as he or she
ceases to serve as a Director, and then only subject to the terms and conditions
contained herein. The provisions of this paragraph are subject to the terms of
Paragraph 6 covering the death of a Director and to the terms of Paragraph 8
covering a Change in Control.

(e) Payment to Guardian. If a benefit under the Plan is payable to a minor or a
person declared incompetent or to a person incapable of handling the disposition
of his property, the Committee may direct payment of such Plan benefit to the
guardian, legal representative or person responsible for the care and custody of
such minor, incompetent or person. The Committee may require proof of
incompetence, minority, incapacity or guardianship as it may deem appropriate
prior to distribution of the Plan benefit. Such distribution shall completely
discharge the Committee and the Company from all liability with respect to such
benefit.

 

-5-



--------------------------------------------------------------------------------

(f) Withholding; Payroll Taxes. The Company shall withhold from payments made
hereunder any taxes required to be withheld from such payments under federal,
state or local law.

(g) Accelerated Distribution. Notwithstanding any other provision of the Plan, a
Director shall be entitled to receive, upon written request to the Committee, a
lump sum distribution equal to ninety percent (90%) of the total balance of the
Director’s Cash Account and Stock Account as of the last day of the calendar
quarter immediately preceding the day on which the Committee receives the
written request. The remaining balance of the Director’s Cash Account and Stock
Account shall be forfeited by the Director. No accelerated distribution under
this section shall be available for amounts in Directors’ Retirement Benefit
Accounts. A Director who receives a distribution under this section shall be
suspended from participation in the Plan for 12 months, but such suspension
shall not apply to crediting of NEDSCP Cash Credits. The amount payable under
this section shall be paid in a lump sum within 65 days following the receipt of
the notice by the Committee from the Director.

6. Death of Director.

(a) Plan Death Benefit. Upon the death of a Director or a former Director prior
to the receipt of the full amount credited to his or her Accounts, the balance
of the Director’s Accounts shall be paid to the designated beneficiary or
beneficiaries in the manner elected in writing by the Director at the time of
the deferral election, or if no such election is made, by lump sum payment.

(b) Beneficiary. At the time a Director elects to defer payment of Fees or
NEDSCP Shares or to receive NEDSCP Cash Credits in lieu of NEDSCP Shares, and
with respect to Retirement Benefit Accounts before January 1, 1998, the Director
may designate a beneficiary or beneficiaries. If greater than 50% of the benefit
is designated to a beneficiary other than the Director’s spouse, such
beneficiary designation shall be consented to by the Director’s spouse. Such
designation may be changed by the Director at any time without the consent of a
beneficiary, subject to the spousal consent requirement above. If no designated
beneficiary survives the Director or former Director, the balance of the
Director’s Accounts shall be paid to the Director’s estate.

7. Administration.

(a) Committee Duties. This Plan shall be administered by the Organization and
Executive Compensation Committee of the Board (the “Committee”). The Committee
shall have responsibility for the general administration of the Plan and for
carrying out its intent and provisions. The Committee shall interpret the Plan
and have such powers and duties as may be necessary to discharge its
responsibilities. The Committee may, from time to time, employ other agents and
delegate to them such administrative duties as it sees fit, and may from time to
time consult with counsel who may be counsel to the Company.

 

-6-



--------------------------------------------------------------------------------

(b) Binding Effect of Decisions. The decision or action of the Committee in
respect of any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.

(c) Indemnity of Committee. To the extent permitted by applicable law, the
Company shall indemnify, hold harmless and defend the members of the Committee
against any and all claims, loss, damage, expense or liability arising from any
action or failure to act with respect to this Plan, provided that the members of
the Committee were acting in accordance with the applicable standard of care.

8. Definitions; Change in Control; Corporate Transaction.

(a) For purposes of this Plan, a “Change in Control” of the Company shall mean
the occurrence of any of the following events:

(i) The consummation of:

(A) any consolidation, merger or plan of share exchange involving the Company (a
“Merger”) as a result of which the holders of outstanding securities of the
Company ordinarily having the right to vote for the election of directors
(“Voting Securities”) immediately prior to the Merger do not continue to hold at
least 50% of the combined voting power of the outstanding Voting Securities of
the surviving corporation or a parent corporation of the surviving corporation
immediately after the Merger, disregarding any Voting Securities issued to or
retained by such holders in respect of securities of any other party to the
Merger; or

(B) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, the assets of the
Company;

(ii) At any time during a period of two consecutive years, individuals who at
the beginning of such period constituted the board of directors of the Company
(“Incumbent Directors”) shall cease for any reason to constitute at least a
majority thereof; provided, however, that the term “Incumbent Director” shall
also include each new director elected during such two-year period whose
nomination or election was approved by two-thirds of the Incumbent Directors
then in office; or

(iii) Any person (as such term is used in Section 14(d) of the Securities
Exchange Act of 1934, other than the Company or any employee benefit plan
sponsored by the Company) shall, as a result of a tender or exchange offer, open
market purchases or privately negotiated purchases from anyone other than the
Company, have become the beneficial owner (within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934), directly or indirectly, of Voting
Securities representing twenty percent (20%) or more of the combined voting
power of the then outstanding Voting Securities.

 

-7-



--------------------------------------------------------------------------------

(b) For purposes of this Plan, a “Corporate Transaction” shall mean any of the
following:

(i) any consolidation, merger or plan of share exchange involving the Company
pursuant to which shares of Common Stock would be converted into cash,
securities or other property; or

(ii) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, the assets of the
Company.

9. Amendment and Termination of the Plan.

(a) Amendment. The Board may at any time amend the Plan in whole or in part;
provided, however, that upon a Change in Control, no amendment shall be
effective to change the payout schedule in Paragraph 9(b)(ii), and further
provided that no amendment shall decrease or restrict the amount credited to any
Account maintained under the Plan as of the date of amendment. An amendment
affecting the interest rate credited under Paragraph 4 shall not become
effective before the first day of the calendar year which follows the adoption
of the amendment and at least 30 days written notice of the amendment to the
Director. An amendment affecting the interest rate credited under Paragraph 4
that is adopted after a Change in Control shall apply only to those amounts
credited to Directors’ Accounts after the Change in Control.

(b) Termination. The Board may at any time partially or completely terminate the
Plan if, in its judgment, the tax, accounting, or other effects of the
continuance of the Plan, or potential payments thereunder, would not be in the
best interests of the Company.

(i) Partial Termination. The Board may partially terminate the Plan by
instructing the Committee not to accept any additional deferrals. In the event
of such a partial termination, the Plan shall continue to operate and be
effective with regard to deferrals entered into prior to the effective date of
such partial termination.

(ii) Complete Termination. The Board may completely terminate the Plan by
instructing the Committee not to accept any additional deferrals, and terminate
all ongoing deferrals. The Plan shall cease to operate and the Committee shall
pay out to each Director the balance in each of his or her Accounts in a lump
sum or in equal annual installments amortized over the period listed in the
payout schedule below based on the balance in the particular Account at the time
of such complete termination:

Payout Schedule

Appropriate Account Balance

 

Payout Period

Less than $10,000   Lump sum $10,000 but less than $50,000   Lesser of 5 years
or period elected in Participation Agreement More than $50,000   Period elected
in Participation Agreement

 

-8-



--------------------------------------------------------------------------------

Interest earned on the unpaid balance in the Director’s Cash Account shall be
the applicable interest rate at the end of the calendar quarter immediately
preceding the effective date of such complete termination.

10. Miscellaneous.

(a) Unsecured General Creditor. The Accounts shall be established solely for the
purpose of measuring the amounts owed to a Director or beneficiary under the
Plan. Directors and their beneficiaries, heirs, successors and assigns shall
have no legal or equitable rights, interest or claims in any property or assets
of the Company, nor shall they be beneficiaries of, or have any rights, claims
or interests in any life insurance policies, annuity contracts or the proceeds
therefrom owned or which may be acquired by the Company. Except as may be
provided in Paragraph 10(b), such policies, annuity contracts or other assets of
the Company shall not be held under any trust for the benefit of the Directors,
their beneficiaries, heirs, successors or assigns, or held in any way as
collateral security for the fulfilling of the obligations of the Company under
this Plan. Any and all of the Company’s assets and policies shall be, and
remain, the general, unpledged, unrestricted assets of the Company. The
Company’s obligation under the Plan shall be that of an unfunded and unsecured
promise to pay money in the future.

(b) Trust Fund. The Company shall be responsible for the payment of all benefits
provided under the Plan. At its discretion, the Company may establish one or
more trusts, with such trustees as the Board may approve, for the purpose of
providing for the payment of such benefits. Such trust or trusts may be
irrevocable, but the assets thereof shall be subject to the claims of the
Company’s creditors. To the extent any benefits provided under the Plan are
actually paid from any such trust, the Company shall have no further obligation
with respect thereto, but to the extent not so paid, such benefits shall remain
the obligation of, and shall be paid by, the Company.

(c) Nonassignability. No assignment or alienation may be made of any deferred
fees or interest thereon, except in accordance with Paragraph 6.

(d) Governing Law. The provisions of this Plan shall be construed and
interpreted according to the laws of the State of Oregon.

(e) Successors. The provisions of this Plan shall bind and inure to the benefit
of the Company and its successors and assigns. The term successors as used
herein shall include any corporate or other business entity which shall, whether
by merger, consolidation, purchase or otherwise acquire all or substantially all
of the business and assets of the Company, and successors of any such
corporation or other business entity.

 

-9-



--------------------------------------------------------------------------------

(f) The foregoing restatement of the Plan was approved by the Board of Directors
of Northwest Natural Gas Company effective as of February 28, 2008.

 

    NORTHWEST NATURAL GAS COMPANY       By:   /s/ Mark S. Dodson Attest:        
 

 

-10-